Exhibit 10.4



EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is made and entered into
as of June 21, 2020, by and between Reina Benabou, M.D., Ph.D. (the “Executive”)
and BioXcel Therapeutics, Inc., a Delaware corporation (the “Company”).

RECITALS

WHEREAS, the Company wishes to retain Executive as its Senior Vice President
Clinical Research Neuroscience and Chief Development Officer commencing on or
following a date to be mutually agreed upon by the Company and Executive, which
date will be no later than July 1, 2020. The actual date on which Executive
begins Executive’s employment with the Company is referred to herein as the
“Effective Date”; and

WHEREAS, the Company wishes to secure the services of Executive upon the terms
and conditions hereinafter set forth, and Executive wishes to render such
services to the Company upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:



AGREEMENT

1.Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:

(a)“Cause” shall mean any of the following: (i) a material breach or material
default (including, without limitation, any material dereliction of duty) by
Executive of this Agreement or any agreement between Executive and the Company,
or a repeated failure by Executive to follow the direction of the Company;
(ii) Executive’s gross negligence, willful misfeasance or breach of fiduciary
duty to the Company or its affiliates; (iii) the commission by Executive of an
act or omission involving fraud, embezzlement, misappropriation or dishonesty in
connection with Executive’s duties to the Company or its affiliates or that is
otherwise likely to be materially injurious to the business or reputation of the
Company or its affiliates; or (iv) Executive’s conviction of, indictment for, or
pleading guilty or nolo contendere to, any felony or other crime involving fraud
or moral turpitude.  For purposes of this subsection, no act or failure to act
on Executive’s part shall be considered “willful” unless done, or omitted to be
done, by Executive not in good faith and without reasonable belief that
Executive’s action or omission was in the best interest of the Company.  Any
determination of whether Cause exists shall be made by the Company in its sole
and absolute discretion.  Provided, however, that before a termination for Cause
pursuant to Section 1(a)(iii) or (iv) is effective, Executive will be given
written notice of the particular circumstances constituting the basis for the
termination for Cause and thirty (30) calendar days to cure those particular
circumstances (the “Executive’s Cure Period”).  Any determination as to whether
Executive successfully cured the circumstances at issue shall be made by the
Company in its sole and absolute discretion.  Failing such cure, Executive’s
termination for Cause pursuant to Section 1(a)(iii) or (iv) shall be effective
on the day immediately following the expiration of Executive’s Cure Period.







--------------------------------------------------------------------------------

(b)“Change of Control” shall mean the occurrence of any of the following events:

(i)the date on which any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
obtains “beneficial ownership” (as defined in Rule 13d-3 of the Exchange Act) or
a pecuniary interest in fifty percent (50%) or more of the combined voting power
of the Company’s then outstanding securities (“Voting Stock”);

(ii)the consummation of a merger, consolidation, reorganization, or similar
transaction involving the Company, other than a transaction: (1) in which
substantially all of the holders of the Voting Stock immediately prior to such
transaction hold or receive directly or indirectly fifty percent (50%) or more
of the voting stock of the resulting entity or a parent company thereof, in
substantially the same proportions as their ownership of the Company immediately
prior to the transaction; or (2) in which the holders of the Company’s capital
stock immediately before such transaction will, immediately after such
transaction, hold as a group on a fully diluted basis the ability to elect at
least a majority of the authorized directors of the surviving entity (or a
parent company); or

(iii)there is consummated a sale, lease, license or disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, fifty percent (50%) or more of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale, lease, license or disposition.

(c)“Disability” means a physical or mental disability, which prevents Executive
from performing Executive’s duties under this Agreement for a period of at least
120 consecutive days in any twelve month period or 150 non-consecutive days in
any twelve month period.

(d)“Good Reason” shall mean without Executive’s express written consent any of
the following: (i) a significant reduction of Executive’s duties, position or
responsibilities relative to Executive’s duties, position or responsibilities in
effect immediately prior to such reduction, or the removal of Executive from
such position, duties or responsibilities; (ii) the relocation of Executive to a
facility or a location more than twenty-five (25) miles from the Company’s then
current principal location; or (iii) any action or inaction that constitutes a
material breach by the Company or any successor to the Company of its
obligations to Executive under this Agreement.  Provided, however, that before a
termination for Good Reason is effective, Executive will provide the Company
with written notice of the particular circumstances constituting the basis for
Executive’s termination with Good Reason within sixty (60) calendar days of the
occurrence of the event giving rise to Good Reason and thirty (30) calendar days
to cure these particular circumstances (the “Company’s Cure Period”).  Failing
such cure, Executive’s termination of employment for Good Reason shall be
effective on the day immediately following the expiration of the Company’s Cure
Period.



2

--------------------------------------------------------------------------------

2.Duties and Scope of Position.  During the Employment Term (as defined below),
Executive will serve as Senior Vice President Clinical Research Neuroscience and
Chief Development Officer of the Company, reporting to the Chief Executive
Officer, and assuming and discharging such responsibilities as are commensurate
with Executive’s position.  During the Employment Term, Executive will provide
services in a manner that will faithfully and diligently further the business of
the Company and will devote all of Executive’s business time, attention and
energy thereto.  Executive may not serve as a director on any entity’s board of
directors without prior written consent of the Company, which consent may be
withheld by the Company in its sole and absolute discretion.

3.Employment Term.  The term of Executive’s employment under this Agreement
shall commence on the Effective Date and shall continue for a period of two
(2) years thereafter, unless earlier terminated in accordance with Section 7
hereof. The term of Executive’s employment shall be automatically renewed for
successive one (1) year periods until Executive or the Company delivers to the
other party a written notice of their intent not to renew the “Employment Term,”
such written notice to be delivered at least ninety (90) days prior to the
expiration of the then-effective “Employment Term” (as that term is defined
below). The period commencing as of the Effective Date and ending two (2) years
from the Effective Date or such later date to which the term of Executive’s
employment under this Agreement shall have been extended is referred to herein
as the “Employment Term”.

4.Base Compensation.  During the Employment Term, the Company shall pay to
Executive a base compensation (the “Base Compensation”) of $375,000 per year
(prorated for any partial year), payable in accordance with the Company’s
regular payroll practices and shall be subject to all applicable tax
withholdings and deductions. The Company shall review Executive’s performance
from time to time for purposes of, among other things, determining the
appropriateness of increasing or decreasing Executive’s Base Compensation
hereunder. For purposes of the Agreement, the term “Base Compensation” as of any
point in time shall refer to the Base Compensation as adjusted pursuant to this
Section 4.

5.Annual Bonus.  During the Employment Term, Executive may be eligible to
receive an annual bonus (the “Bonus”) targeted at 35% of Base Compensation.  The
actual amount of such Bonus, if any, will be determined by the Board of
Directors of the Company or an authorized committee thereof (in either case, the
“Board”) in its sole and absolute discretion based upon, among other things, the
Company’s achievement of performance milestones for each fiscal year (in each
case, the “Target Year”).  The performance milestones referenced in this
Section 5(a) for each Target Year shall be determined by the Board. The Bonus,
if any, shall be paid no later than March 15 of the fiscal year immediately
following the Target Year and will be pro-rated for Target Year 2020 based on
the number of days Executive is employed by the Company in 2020. Executive must
be continuously employed by the Company through the end of the Target Year for
which the Bonus is calculated in order to receive such payment. Except in the
case of termination by the Company without Cause or due to Executive’s
Disability, termination due to Executive’s death, or termination by the
Executive for Good Reason, Executive must be employed by the Company on the
Bonus payment date in order to be eligible for any such payment.  For purposes
of clarity, upon a termination by the Company for Cause or Executive’s
termination without Good Reason, Executive will not be eligible to receive any
Bonus.



3

--------------------------------------------------------------------------------

6.Equity; Benefits; Vacation Days.

(a)Option.  Effective as of the Effective Date, Executive will be granted an
option to purchase 60,000 shares of common stock of the Company with an exercise
price per share equal to the closing price per share of the Company’s common
stock on the date of grant or the last trading day preceding the date of grant
if the date of grant is not a trading day (the “Option”).  Subject to
Executive’s continued employment with the Company, the Option shall vest over a
four-year period, with 25% vesting on the first anniversary of the Effective
Date and the remaining 75% vesting in 36 equal monthly installments following
the first anniversary of the Effective Date.  The Option will be subject to the
terms of the Company’s equity incentive plan under which it is granted and the
applicable award agreement evidencing such award.

(b)Employee Benefits.  During the Employment Term, Executive shall be entitled
to participate in all employee benefit plans and programs that the Company
decides, in its sole and absolute discretion, to make available to the Company’s
senior level executives as a group or to its employees generally, consistent
with the terms thereof and as such plans or programs may be in effect from time
to time. In no event shall Executive be eligible to participate in any severance
plan or program of the Company, except as set forth in Section 8 of this
Agreement.

(c)Vacation.  During the Employment Period, Employee shall be entitled to
fifteen (15) vacation days per year, as well as holidays, sick days and personal
days in accordance with the Company’s policies, as such policies may be amended
from time to time.  Any unused vacation, holiday, sick or personal days earned
in one calendar year may not be used in any subsequent calendar year.  Upon the
termination of the Executive’s employment with the Company, no cash shall be
paid in lieu of accrued but unused vacation, holiday, sick or personal days.

7.Termination.

(a)Termination by the Company.  The Company may terminate Executive’s employment
immediately for Cause.  Provided, however, that if the Company seeks to
terminate Executive’s employment for Cause as defined in Section 1(a)(iii) or
(iv), then Executive’s termination shall not be effective until the day
immediately following the expiration of the Executive’s Cure Period.  Except as
otherwise set forth in Section 7(c) below, the Company must provide Executive
with thirty (30) days advance written notice of its decision to terminate
Executive’s employment without Cause.

(b)Termination by Executive.  Executive may terminate Executive’s employment for
Good Reason, provided that, if Executive seeks to terminate Executive’s
employment for Good Reason as defined in Section 1(d)(i) or (ii), then such
termination for Good Reason shall not be effective until the day immediately
following the expiration of the Company’s Cure Period.  Executive must provide
the Company with ninety (90) days advance written notice of Executive’s decision
to terminate Executive’s employment without Good Reason.  Following its receipt
of Executive’s advance written notice of Executive’s decision to terminate
Executive’s employment without Good Reason, the Company may, in its sole and



4

--------------------------------------------------------------------------------

absolute discretion, decide to render Executive’s termination without Good
Reason effective at any time prior to the expiration of the ninety (90) day
notice period set forth in this Section 7(b).

(c)Termination for Death or Disability.  Executive’s employment shall terminate
automatically upon Executive’s death.  The Company must provide Executive with
ten (10) days advance written notice of its decision to terminate Executive’s
employment as a result of Executive’s Disability.

(d)Deemed Resignation.  Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its subsidiaries.

8.Payments upon Termination.

(a)Termination by the Company for Cause, Death or Disability or by Executive
Without Good Reason. In the event that Executive’s employment hereunder is
terminated: (i) by the Company for Cause; (ii) as a result of Executive’s death
or by the Company due to Executive’s Disability; (iii) by Executive without Good
Reason; or (iv) as a result of either the Company or Executive providing the
other with notice of its intent not to renew the Employment Term pursuant to
Section 3, then the Company shall pay to Executive (or in the case of death,
Executive’s estate) (x) any portion of Executive’s unpaid Base Compensation then
due for periods prior to the effective date of Executive’s termination; and (y)
any vested amounts accrued and arising from Executive’s participation in, or
vested benefits accrued under any employee benefit plans, programs or
arrangements, which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements.  In
addition, the Company shall reimburse Executive for all expenses reasonably and
necessarily incurred by Executive in connection with the business of the Company
prior to the effective date of termination, provided that Executive (or
Executive’s estate) submit proper expense reports to the Company no later than
fourteen (14) days after the effective date of Executive’s termination. Except
as otherwise expressly required by law (e.g., COBRA) or as specifically provided
in a benefit plan or herein, all of Executive’s rights to salary, severance,
benefits, bonuses and other compensatory amounts hereunder (if any) shall cease
upon the termination of Executive’s employment hereunder.

(b)Termination by the Company Without Cause or by Executive With Good Reason. In
the event that Executive’s employment hereunder is terminated by the Company
without Cause or by Executive with Good Reason, then the Company shall provide
Executive with the same payments and benefits set forth in Section 8(a). 
Further, provided Executive timely executes a general release of all claims
against the Company in a form acceptable to the Company (a “Release”) and the
Release becomes effective within 60 days following the date of Executive’s
termination, then Executive shall also receive: (i) a pro rata Bonus for the
Target Year in which Executive’s termination became effective, payable on the
same date that bonuses are payable to other executives of the Company in the
year following such Target Year; (ii) continued payment of Executive’s Base
Compensation during the six (6) month period immediately following Executive’s
termination on the Company’s regularly scheduled payroll dates and (iii)
reimbursement for Executive’s payment of COBRA premiums under the Company’s
medical benefit plan during the six (6) month period immediately following



5

--------------------------------------------------------------------------------

Executive’s termination; provided, however, that if the 60 day period for the
Release to become effective begins in one calendar year and ends in a second
calendar year, the first installment of the payments made under (ii) hereof
shall not be paid until the second calendar year and shall include all amounts
that would have been paid prior to such date if such delay had not applied.

(c)Termination Prior to a Change of Control. In the event that the Company
terminates Executive’s employment without Cause or Executive terminates
Executive’s employment with Good Reason and a Change of Control is consummated
no more than six (6) months following the effective date of Executive’s
termination, then, in addition to the payments and benefits set forth in
Section 8(b), Executive shall also receive a lump sum payment equal to six
(6) months of Executive’s Base Compensation. In order to receive the payment set
forth in this Section 8(c): (i) the Change of Control must have been Pending on
the effective date of Executive’s termination; and (ii) Executive must execute
the Release and the Release must become effective within 60 days following the
date of Executive’s termination. The payment shall be made on the first
regularly scheduled payroll date following the later of (x) the Change of
Control, and (y) the effective date of the Release; provided, however, that if
the 60 day period for the Release to become effective begins in one calendar
year and ends in a second calendar year, the payment shall not be paid until the
second calendar year.

(d)Termination Subsequent to a Change of Control.  In the event that the Company
terminates Executive’s employment without Cause or Executive terminates
Executive’s employment with Good Reason and a Change of Control is consummated
no more than twelve (12) months prior to the effective date of Executive’s
termination, then, in addition to the payments and benefits set forth in
Section 8(b), Executive shall also receive a lump sum payment equal to six
(6) months of Executive’s Base Compensation.  In order to receive the payment
set forth in this Section 8(d), Executive must execute the Release and the
Release must become effective within 60 days following the date of Executive’s
termination. The payment shall be made on the first regularly scheduled payroll
date following the effective date of the Release; provided, however, that if the
60 day period for the Release to become effective begins in one calendar year
and ends in a second calendar year, the payment shall not be paid until the
second calendar year.

(e)Definition of “Pending.”  For purposes of Section 8(c), a Change of Control
transaction shall be deemed to be “Pending” each time any of the following
circumstances exist: (A) the Company and a third party have entered into a
confidentiality agreement that has been signed by a duly-authorized officer of
the Company and that is related to a potential Change of Control transaction; or
(B) the Company has received a written expression of interest from a third
party, including a binding or non-binding term sheet or letter of intent,
related to a potential Change of Control transaction.

9.Directors & Officers Liability Insurance.  The Company further agrees to
maintain a directors and officers liability insurance policy covering Executive
in an amount and on terms no less favorable to Executive than the coverage the
Company provides other senior executives and directors.

10.Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the heirs and representatives of Executive and the assigns and
successors of the



6

--------------------------------------------------------------------------------

Company, but neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by Executive (except
by will or by operation of the laws of intestate succession or by Executive
notifying the Company that cash payment be made to an affiliated investment
partnership in which Executive is a control person) or by Company, except that
Company may assign this Agreement to any successor (whether by merger, purchase
or otherwise) to all or substantially all of the stock, assets or businesses of
Company, and the Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place.

11.Notices.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered (if to the Company, addressed to its Secretary at the Company’s
principal place of business on a non- holiday weekday between the hours of 9
a.m. and 5 p.m.; if to Executive, via personal service to Executive’s last known
residence) or three business days following the date it is mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.

12.Confidential Information.

(a)Executive  recognizes  and  acknowledges  that  by  reason of Executive’s
employment by and service to the Company before, during and, if applicable,
after the Employment Term, Executive will have access to certain confidential
and proprietary information relating to the business of the Company or its
affiliates, which may include, but is not  limited to, trade secrets, trade
“know-how,” product development techniques and plans,  formulas, customer lists
and addresses, financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to herein
as “Confidential  Information”). Executive acknowledges that such Confidential
Information is a valuable and unique asset of the Company and its affiliates and
Executive covenants that Executive will not, unless expressly authorized in
writing by the Company, at any time during the course of Executive’s employment
use any Confidential Information or divulge or disclose any Confidential
Information to any person, firm or corporation except in connection with the
performance of Executive’s duties for and on behalf of the Company and in a
manner consistent with the policies of the Company or its affiliates regarding
Confidential Information. Executive also covenants that at any time after the
termination of such employment, directly or indirectly, Executive will not use
any Confidential Information or divulge or disclose any Confidential Information
to any person, firm or corporation, unless such  information is in the public
domain through no fault of Executive or except when required to do so by a court
of law, by any governmental agency having supervisory authority over the
business of the Company or its affiliates or by any administrative or
legislative body (including a committee thereof) with apparent jurisdiction to
order Executive to divulge, disclose or make accessible such information. All
written Confidential Information (including, without limitation, in any computer
or other electronic format) which comes into Executive’s possession during the
course of Executive’s employment shall remain the property of the Company or its
affiliates, as applicable. Unless expressly authorized in writing by the
Company, Executive shall not remove any written Confidential Information from
the premises of the Company or its affiliates, except in connection



7

--------------------------------------------------------------------------------

with the performance of Executive’s duties for and on behalf of the Company and
in a manner consistent with the policies of the Company or its affiliates
regarding Confidential Information. Upon termination of Executive’s employment,
the Executive agrees to immediately return to the Company and its affiliates all
written Confidential Information (including, without limitation, in any computer
or other electronic format) in Executive’s possession.

(b)Notwithstanding anything to the contrary herein, nothing in this Agreement is
intended to or will be used by the Company in any way to prohibit Executive from
reporting possible violations of federal law or regulation to any United States
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower protection
provisions of state or federal law or regulation (including the right to receive
an award for information provided to any such government agencies). Furthermore,
in accordance with 18 U.S.C. § 1833, notwithstanding anything to the contrary in
this Agreement: (A) Executive shall not be in breach of this Agreement and shall
not be held criminally or civilly liable under any federal or state trade secret
law (x) for the disclosure of a trade secret that is made in confidence to a
federal, state, or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law, or (y) for
the disclosure of a trade secret that is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal; and
(B) if Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to
Executive’s attorney, and may use the trade secret information in the court
proceeding, if Executive files any document containing the trade secret under
seal, and does not disclose the trade secret, except pursuant to court order.

13.Non-Competition; Non-Solicitation.

(a)Non-Compete. Executive hereby covenants and agrees that during the Employment
Term and for a period of one (1) year following the termination of Executive’s
employment, regardless of the reason for such termination, Executive will not,
without the prior written consent of the Company, directly or indirectly, on
Executive’s own behalf or in the service or on behalf of others, whether or not
for compensation, engage in any business activity, or have any interest in any
person, firm, corporation or business, through a subsidiary or parent entity or
other entity (whether as a shareholder, agent, joint venturer, security holder,
trustee, partner, Executive, creditor lending credit or money for the purpose of
establishing or operating any such business, partner or otherwise) with any
Competing Business in the Covered Area. For the purpose of this Section 13(a),
“Competing Business” means any business competing with any products and/or
services of the Company or its affiliates that exist or are in the process of
being actively developed or acquired as of or within the six month period prior
to the effective date of Executive’s termination.  For the purpose of this
Section 13(a), “Covered Area” means all geographical areas of the United States
and other foreign jurisdictions where the Company has offices and/or sells its
products directly or indirectly through distributors and/or other sales agents.
Notwithstanding the foregoing, Executive may own shares of companies whose
securities are publicly traded, so long as ownership of such securities do not
constitute more than one percent (1%) of the outstanding securities of any such
company.



8

--------------------------------------------------------------------------------

(b)Non-Solicitation.  Executive further agrees that during the Employment Term
and for a period of one (1) year following the termination of Executive’s
employment, regardless of the reason for such termination, Executive will not
divert any business of the Company and/or its affiliates or any customers or
suppliers of the Company and/or the Company’s and/or its affiliates’ business to
any other person, entity or competitor, or induce or attempt to induce, directly
or indirectly, any person to leave his or her employment with the Company and/or
its affiliates; provided, however, that the foregoing provisions shall not apply
to a general advertisement or solicitation program that is not specifically
targeted at such employees.

(c)Injunctive Relief; Modification.  Executive acknowledges and agrees that
Executive’s obligations provided herein are necessary and reasonable in order to
protect the Company and its affiliates and their respective business and the
Executive expressly agrees that monetary damages would be inadequate to
compensate the Company and/or its affiliates for any breach by the Executive of
Executive’s covenants and agreements set forth herein. Accordingly, Executive
agrees and acknowledges that any such violation or threatened violation of
Section 12 or 13 will cause irreparable injury to the Company and that, in
addition to any other remedies that may be available, in law, in equity or
otherwise, the Company and its affiliates shall be entitled to obtain injunctive
relief against the threatened breach or the continuation of any such breach by
the Executive of Section 12 or 13 without the necessity of proving actual
damages.  If, at the time of enforcement of Sections 12 or 13, a court shall
hold that the duration, scope or area restrictions stated therein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained therein to cover the maximum
period, scope and area permitted by law.

14.Miscellaneous Provisions.

(a)Modifications; No Waiver. No provision of this Agreement may be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by an authorized officer of the Company
(other than Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(b)Entire Agreement. This Agreement supersedes all prior agreements and
understandings between the parties, oral or written, including, without
limitation, that certain letter agreement from the Company to Executive
regarding the Company’s offer of employment. No modification, termination or
attempted waiver shall be valid unless in writing, signed by the party against
whom such modification, termination or waiver is sought to be enforced.

(c)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of Connecticut.



9

--------------------------------------------------------------------------------

(d)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(e)Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, and may be
delivered by facsimile or other electronic means, but all of which shall be
deemed originals and taken together will constitute one and the same Agreement.

(f)Headings. The headings of the Sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the 
meaning thereof.

(g)Construction of Agreement. In the event of a conflict between the text of the
Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.

(h)Withholding.  The Company shall be entitled to withhold from any amounts to
be paid or benefits provided to Executive hereunder any federal, state, local or
foreign withholding, FICA and FUTA contributions, or other taxes, charges or
deductions which it is from time to time required to withhold.

(i)Section 409A.

(i)The parties agree that this Agreement shall be interpreted to comply with or
be exempt from Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and guidance promulgated thereunder (collectively
“Section 409A”), and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  In no event whatsoever will the Company be liable for any
additional tax, interest or penalties that may be imposed on Executive under
Section 409A or any damages for failing to comply with Section 409A.

(ii)A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless and until such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered nonqualified deferred compensation under Section 409A
payable on account of a “separation from service,” such payment or benefit shall
be made or provided at the date which is the earlier of (i) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of Executive, and (ii) the date of Executive’s death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 14(i)(ii) (whether



10

--------------------------------------------------------------------------------

they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed on the first business day
following the expiration of the Delay Period to Executive in a lump sum and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

(iii)With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A,
(x) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (y) the amount of expenses eligible
for reimbursement, or in-kind benefits, provided during any taxable year shall
not affect the expenses eligible for reimbursement or in-kind benefits, to be
provided in any other taxable year, provided, that, this clause (y) shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Code Section 105(b) solely because such expenses are subject to a limit related
to the period the arrangement is in effect and (z) such payments shall be made
on or before the last day of Executive’s taxable year following the taxable year
in which the expense occurred.

(iv)For purposes of Section 409A, Executive’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.  Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

[signature page follows]

11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.



BIOXCEL THERAPEUTICS, INC.











By:

/s/ Vimal Mehta, Ph.D.





Name:

Vimal Mehta, Ph.D.





Title:

Chief Executive Officer



EXECUTIVE







/s/ Reina Benabou, M.D., Ph.D.





Reina Benabou, M.D., Ph.D.





--------------------------------------------------------------------------------